Name: 2014/139/CFSP: Political and Security Committee Decision EUFOR RCA/3/2014 of 11Ã March 2014 on the acceptance of third StatesÃ¢ contributions to the European Union military operation in the Central African Republic (EUFOR RCA)
 Type: Decision
 Subject Matter: European construction;  Africa;  Europe
 Date Published: 2014-03-15

 15.3.2014 EN Official Journal of the European Union L 76/41 POLITICAL AND SECURITY COMMITTEE DECISION EUFOR RCA/3/2014 of 11 March 2014 on the acceptance of third States contributions to the European Union military operation in the Central African Republic (EUFOR RCA) (2014/139/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2014/73/CFSP of 10 February 2014 on a European Union military operation in the Central African Republic (EUFOR RCA) (1), and in particular Article 8(2) thereof, Whereas: (1) Pursuant to Article 8(2) of Decision 2014/73/CFSP, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions on acceptance of the proposed contributions by third States. (2) Following recommendations on a contribution from Georgia by the EU Operation Commander and the advice from the European Union Military Committee, the contribution from Georgia should be accepted. (3) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision and is neither bound by it nor subject to its application, HAS ADOPTED THIS DECISION: Article 1 Third States contributions 1. The contribution from Georgia to the European Union military operation in the Central African Republic (EUFOR RCA) is accepted and is considered to be significant. 2. Georgia is exempted from financial contributions to the budget of EUFOR RCA. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 March 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 40, 11.2.2014, p. 59.